                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 AMERICAN ADDICTION CENTERS,                      )
 INC., RECOVERY BRANDS, LLC, and                  )
 ADDICTION LABS OF AMERICA, LLC,                  )
                                                  )
         Plaintiffs,                              )
                                                  )          NO. 3:19-cv-00376
 v.                                               )          JUDGE RICHARDSON
                                                  )
 NATIONAL ASSOCIATION OF                          )
 ADDICTION TREATMENT                              )
 PROVIDERS,                                       )
                                                  )
         Defendant.                               )


                           ORDER AND MEMORANDUM OPINION

         Pending before the Court is Defendant’s Motion for Leave to File a Petition to Dismiss this

Legal Action Pursuant to Tenn. Code Ann. § 20-17-104 (Doc. No. 33, “Motion”), accompanied

by a supporting Memorandum of Law (Doc. No. 34). Plaintiffs have filed a response (Doc. No.

38), and Defendant filed a Reply (Doc. No. 42). For the reasons stated herein, the Motion is denied.

         Tennessee law provides that “[i]f a legal action is filed in response to a party’s exercise of

the right of free speech, right to petition, or right of association, that party may petition the court

to dismiss the legal action.” Tenn. Code Ann. § 20-17-104(a). This law, the Tennessee Public

Participation Act (“TPPA”), is also known as Tennessee’s anti-SLAPP statute and became

effective on July 1, 2019. Defendant asserts that the TPPA should be deemed applicable to this

action and it should be allowed to file a petition to dismiss pursuant thereto.

         The TPPA expressly provides that it “shall apply to any legal action commenced on or after

the effective date of this act [July 1, 2019].” 2019 Tennessee Laws Pub. Acts Ch. 185, Section 2,

filed at Doc. No. 38-1. This action was filed on May 6, 2019. (Doc. No. 1). Although Plaintiffs




      Case 3:19-cv-00376 Document 75 Filed 01/15/21 Page 1 of 2 PageID #: 1098
filed a First Amended Complaint on August 2, 2019, after the effective date of the TPPA, that First

Amended Complaint relates back to the original filing date pursuant to Fed. R. Civ. P. 15(c)(1).

       The Court is aware of issues relating to whether the TPPA can be applied in federal court.

See, e.g., Lampo Group, LLC v. Paffrath, No. 3:18-cv-01402, 2019 WL 3305143 (M.D. Tenn. July

23, 2019). The Court need not reach those issues, however, because even if the TPPA could be

applied in federal court, it cannot be applied here because this case was filed before the statute

took effect.

       Accordingly, the Motion is DENIED. Plaintiffs’ request for attorneys’ fees (Doc. No. 38

at 7) is also DENIED, as the Court does not find the Motion to be frivolous.

       IT IS SO ORDERED.



                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                2

   Case 3:19-cv-00376 Document 75 Filed 01/15/21 Page 2 of 2 PageID #: 1099
